Title: To Thomas Jefferson from Tobias Lear, 15 July 1793
From: Lear, Tobias
To: Jefferson, Thomas



July 15th: 1793.

In obedience to the President’s commands T. Lear has the honor to return to the Secretary of State the following letters and papers which have been put into the President’s hands by the Secretary. viz.
Genet’s communications relative to Spain
Letter from Govr. of Pennsyv. dated 24th. June and Warden’s report.
Do.   from Do.     7th. July.
Copy of Mr. Rawle’s letter 9th. July
Genet’s letter 9 July.
Govr. of Virga. letter 28th. June.
Secy.’s letter to Mr. Hammond 26th. June
Do.   to Do.    25 June
Do.   to Do.    25 Do.
Philips’ letter 7th. June
Chiappe letter 20th. March.
Simpson’s do. 30th. Apl.
Genet’s letter 22d. June
Do.    Do.  25 do.
Do.    Do.  26 do.
Do.    Do.   9 July.
Hoben’s Notes on Capitol.
B. Minister’s letter 11th. July
Sodderstrom’s letter 11 July
Lt. Govr. Wood’s letter 8 July with enclosures.
B. Minister’s letter 13 July.
Secy.’s letter to M. P. of France 30th. June
Copy of a letter from Govr. of Maryland to the Collector of Baltimore 20th. June
Do. of   Do.  from Collectr. to the Govr. 21 June
Extract of a letter from Govr. of Maryld. to Secy. of War. 22d. June.
Secy.’s letter to M. P. of France 12 July
Do.  Do.   to B. Minister     Do.
Do. Note to Mess. Viar and Jaudennes 11th. July.
Instructions to Mr. James Blake 12 July.
Passport   for   Do.       Do.
Secy.’s letter to Chief Justice Jay Do.
Do.   Do. to Judge Patterson  Do.
Do.   Do. to M. P. of France 25 June
Do.   Do. to B. Minister    26 Do.
 